J-S39021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

JOHN J. LUDOVICI,

                            Appellant                     No. 1576 MDA 2015


                 Appeal from the Order Entered August 20, 2015
              in the Court of Common Pleas of Lackawanna County
                Criminal Division at No.: CP-35-CR-0000923-2003


BEFORE: STABILE, J., PLATT, J.*, and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                                    FILED MAY 06, 2016

        Appellant, John J. Ludovici, appeals pro se from the order dismissing

his third petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A.     §§   9541–9546,       as    untimely,   without   a   hearing.   The

Commonwealth has filed a motion to quash which was deferred to this panel

for disposition. We affirm the dismissal of the PCRA petition, and deny the

motion to quash as moot.

        On October 20, 2004, a jury convicted Appellant of six counts of

robbery, two counts of impersonating a public servant (a police officer), one

count of recklessly endangering another person, one count of fleeing and

attempting to elude police, and one count of escape. On January 12, 2005,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39021-16


Appellant received a sentence of not less than sixty-six years’ and three

months’ nor more than one hundred and thirty-five years’ incarceration. The

trial court denied post sentence motions. This Court affirmed the judgment

of sentence. Our Supreme Court denied allowance of appeal, on August 29,

2006. See Commonwealth v. Ludovici, 898 A.2d 1130 (Pa. Super. 2006)

(unpublished memorandum), appeal denied, 906 A.2d 540 (Pa. 2006).

     Appellant previously filed two unsuccessful PCRA petitions. On April 1,

2015, Appellant filed the instant third PCRA petition, pro se.    The court

dismissed the petition on August 20, 2015, after proper notice pursuant to

Pa.R.Crim.P. 907, and consideration of Appellant’s response.

     Appellant timely appealed.    The PCRA court did not order a concise

statement of errors pursuant to Pa.R.A.P. 1925(b).    The court filed a Rule

1925(a) opinion, referencing its June 29, 2015 Memorandum and Notice of

Intent to Dismiss. (See PCRA Court Rule 1925 Statement, 10/29/15); see

also Pa.R.A.P. 1925(a).

     Preliminarily, we observe that Appellant’s brief is materially non-

compliant with our Rules of Appellate Procedure. See Pa.R.A.P. 2101-2189.

Most notably, Appellant has omitted from his brief a Statement of the

Questions Involved and virtually every other component required in an

appellate brief, except a purported Summary of Argument.

           As a prefatory matter, although this Court is willing to
     construe liberally materials filed by a pro se litigant, pro se
     status generally confers no special benefit upon an appellant.
     Accordingly, a pro se litigant must comply with the procedural

                                    -2-
J-S39021-16


       rules set forth in the Pennsylvania Rules of the Court. This Court
       may quash or dismiss an appeal if an appellant fails to conform
       with the requirements set forth in the Pennsylvania Rules of
       Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003),

appeal denied, 879 A.2d 782 (Pa. 2005) (citations omitted).

       We could quash this appeal on that basis alone.      However, we note

that the docket entries confirm that despite Appellant’s apparent failure to

serve a copy of his brief on the Commonwealth, through the initiative and

helpfulness of the Clerk’s Office, the Commonwealth received a copy of the

brief, and was able to file a reply brief.1

       Our standard and scope of review for the denial of a PCRA petition is

well-settled.

          [A]n appellate court reviews the PCRA court’s findings of
          fact to determine whether they are supported by the
          record, and reviews its conclusions of law to determine
          whether they are free from legal error. The scope of
          review is limited to the findings of the PCRA court and the
          evidence of record, viewed in the light most favorable to
          the prevailing party at the trial level.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citations and

internal quotation marks omitted).

       Initially, we must determine whether Appellant’s petition is untimely.
____________________________________________


1
  The Commonwealth’s motion to quash was based in part on the delay of
receipt of Appellant’s brief and attendant difficulty in filing a responsive
reply. (See Motion to Quash Appeal and Motion to Defer the Filing of a Brief
for the Appellee, 1/28/16, at 1-4). The Commonwealth filed its brief, on
March 21, 2016.



                                           -3-
J-S39021-16


     The filing mandates of the PCRA are jurisdictional in nature and
     are strictly construed. Commonwealth v. Stokes, 598 Pa.
     574, 959 A.2d 306, 309 (2008). The question of whether a
     petition is timely raises a question of law. See Commonwealth
     v. Fahy, 598 Pa. 584, 959 A.2d 312, 316 (2008). Where the
     petitioner raises questions of law, our standard of review is de
     novo and our scope of review plenary. Commonwealth v.
     Colavita, 606 Pa. 1, 993 A.2d 874, 886 (2010). An untimely
     petition renders this Court without jurisdiction to afford relief.
     Commonwealth v. Gandy, 38 A.3d 899 (Pa. Super. 2012).

Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013).

     Furthermore,

     Pennsylvania law makes clear no court has jurisdiction to hear
     an untimely PCRA petition. Commonwealth v. Robinson, 575
     Pa. 500, 508, 837 A.2d 1157, 1161 (2003). Statutory time
     restrictions are mandatory and jurisdictional in nature, and may
     not be altered or disregarded to reach the merits of the claims
     raised in the petition. Commonwealth v. Murray, 562 Pa. 1,
     4, 753 A.2d 201, 203 (2000) (holding court lacks jurisdiction to
     hear merits of PCRA claim where petition is filed in untimely
     manner and no exception to timeliness requirements is properly
     alleged and proved; timeliness requirements do not depend on
     nature of violations alleged).    A PCRA petition, including a
     second or subsequent petition, must be filed within one year of
     the date the underlying judgment becomes final. 42 Pa.C.S.A.
     § 9545(b)(1). See Commonwealth v. Bretz, 830 A.2d 1273
     (Pa. Super. 2003); Commonwealth v. Vega, 754 A.2d 714 (Pa.
     Super. 2000). A judgment is deemed final “at the conclusion of
     direct review, including discretionary review in the Supreme
     Court of the United States and the Supreme Court of
     Pennsylvania, or at the expiration of time for seeking review.”
     42 Pa.C.S.A. § 9545(b)(3); Pollard, supra.

           The three statutory exceptions to the timeliness provisions
     in the PCRA allow for very limited circumstances under which the
     late filing of a petition will be excused. 42 Pa.C.S.A.
     § 9545(b)(1). To invoke an exception, a petition must allege
     and the petitioner must prove:

             (i) the failure to raise a claim previously was the
       result of interference by government officials with the

                                   -4-
J-S39021-16


        presentation of the claim in violation of the Constitution or
        laws of this Commonwealth or the Constitution or laws of
        the United States;

              (ii) the facts upon which the claim is predicated were
        unknown to the petitioner and could not have been
        ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that
        was recognized by the Supreme Court of the United States
        or the Supreme Court of Pennsylvania after the time period
        provided in this section and has been held by that court to
        apply retroactively.

     42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).        The PCRA specifically
     provides that a petitioner raising one of the statutory exceptions
     to the timeliness requirements must affirmatively plead and
     prove the exception.       Id.    See also Commonwealth v.
     Beasley, 559 Pa. 604, 741 A.2d 1258 (1999) (stating
     petitioner’s burden is to plead and prove exception applies when
     PCRA is untimely). The statutory exceptions to the timeliness
     requirements of the PCRA are also subject to a separate time
     limitation and must be asserted within sixty (60) days of the
     date the claim could have been first presented. 42 Pa.C.S.A.
     § 9545(b)(2). “As such, when a PCRA is not filed within one
     year of the expiration of direct review, or not eligible for one of
     the exceptions, or entitled to one of the exceptions, but not filed
     within 60 days of the date that the claim could have been first
     brought, the trial court has no power to address the substantive
     merits of a petitioner’s PCRA claims.”        Commonwealth v.
     Gamboa–Taylor, 562 Pa. 70, 77, 753 A.2d 780, 783 (2000).

Commonwealth v. Taylor, 933 A.2d 1035, 1038-39 (Pa. Super. 2007),

appeal denied, 951 A.2d 1163 (Pa. 2008).

     Here, Appellant’s judgment of sentence became final on November 27,

2006, when the time period for him to file for a writ of certiorari with the




                                    -5-
J-S39021-16


United States Supreme Court expired.2 Accordingly, Appellant had one year,

until November 27, 2007, to file a timely PCRA petition. Therefore, his pro

se third petition, filed on April 1, 2015, over seven years and four months

later, is untimely on its face, unless he pleads and proves one of the three

statutory exceptions to the time bar.

        Appellant does neither. At best, liberally construed, Appellant presents

a claim of ineffectiveness of counsel. (See Appellant’s Brief, at unnumbered

pages 1-2).     This does not present a statutory exception to the time bar.

Our Supreme Court has repeatedly held that a claim of ineffective assistance

of counsel does not save an otherwise untimely petition for review on the

merits.    See Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999)

(citing Commonwealth v. Peterkin, 722 A.2d 638, 643 n.5 (Pa. 1998)).

        Appellant raises no other cognizable exceptions to the time bar.

Appellant’s petition is untimely, with none of the statutory exceptions to the

timebar pleaded or proven. The PCRA court properly dismissed it.


____________________________________________


2
    See United States Supreme Court Rule 13, which provides in relevant part:

        A petition for a writ of certiorari seeking review of a judgment of
        a lower state court that is subject to discretionary review by the
        state court of last resort is timely when it is filed with the Clerk
        within 90 days after entry of the order denying discretionary
        review.

U.S. Sup. Ct. R. 13(1).




                                           -6-
J-S39021-16


     Order affirmed. Motion to quash denied as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2016




                                 -7-